...
                                                                        REISSUED FOR PUBLICATION
                                         OR\G\NAL                                      DEC 7 2017
                                                                                         OSM
                                                                             U.S. COURT OF FEDERAL CLAIMS
      Jfn tbe mlniteb ~tates IT IS SO ORDERED.



                        ~
                        Herbrina D. Sanders
                        Special Master
                                              (




                    2